UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 09-1462


LONG BEACH MORTGAGE TRUST 2006-6; DEUTSCHE BANK NATIONAL
TRUST COMPANY,

                   Plaintiffs - Appellees,

             and

MARK EDWARD FRUTROVSKY; FISCHER LAW GROUP, PLLC,

                   Plaintiffs,

             v.

YVONNE DOVE,

                   Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:08-cv-02064-PJM)


Submitted:    July 16, 2009                    Decided:   August 14, 2009


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Yvonne Dove, Appellant Pro Se. Matthew Daniel Cohen, BIERMAN
GEESING & WARD, LLC, Bethesda, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Yvonne      Dove    seeks        to    appeal       the    district      court’s

orders      remanding      the     case        to        state     court     and      denying

reconsideration of that order.                 Parties are accorded thirty days

after the entry of the district court’s final judgment or order

to   note   an     appeal,      Fed.    R.    App.       P.    4(a)(1)(A),      unless     the

district court extends the appeal period under Fed. R. App. P.

4(a)(5), or reopens the appeal period under Fed. R. App. P.

4(a)(6).     This appeal period is “mandatory and jurisdictional.”

Browder     v.   Dir.,    Dep’t    of     Corr.,         434     U.S.    257,   264    (1978)

(quoting United States v. Robinson, 361 U.S. 220, 229 (1960));

accord Bowles v. Russell, 551 U.S. 205, __, 127 S. Ct. 2360,

2363-66 (2007).          The appeal period is stayed by a motion for

reconsideration pursuant to Fed. R. Civ. P. 59(e), if filed no

later than ten days following entry of the judgment.                                See Fed.

R. Civ. P. 59(e); Fed. R. App. P. 4(a)(4)(A).                            An untimely Rule

59(e)     motion,     however,         does        not    stay    the      appeal     period.

Panhorst v. United States, 241 F.3d 367, 370 (4th Cir. 2001).

             The    district      court’s          order      remanding     the     case   was

entered on the docket on December 30, 2008.                             Dove did not file

her motion for reconsideration until January 15, 2009, one day

beyond    the    expiration       of    the    ten-day         period.       That     motion,

therefore, did not stay the appeal period.                              As the notice of

appeal was filed on April 20, 2009, almost three months beyond

                                               2
the expiration of the thirty-day appeal period, and Dove failed

to obtain an extension or reopening of the appeal period, we do

not    have    jurisdiction        to   review    the    district        court’s    order

remanding the case to state court.                     We therefore dismiss this

portion of the appeal.

               Turning      to    the    district       court’s          order    denying

reconsideration,           Dove   has   failed    to    challenge        on    appeal   the

court’s basis for denying reconsideration.                          We therefore find

that Dove has forfeited appellate review of that order.                           See 4th

Cir.    R.    34(b).       Accordingly,      we   affirm      the    district     court’s

order denying reconsideration of the remand order.

               We dispense with oral argument because the facts and

legal    contentions        are    adequately     presented         in   the     materials

before       the   court    and   argument     would    not    aid       the   decisional

process.



                                                                    AFFIRMED IN PART;
                                                                    DISMISSED IN PART




                                           3